UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22077 Prospector Funds, Inc. (Exact name of registrant as specified in charter) 370 Church St., Guilford, CT 06437 (Address of principal executive offices) (Zip code) Prospector Partners Asset Management, LLC, 370 Church St., Guilford, CT 06437 (Name and address of agent for service) (203) 458-1500 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2015 Date of reporting period:June 30, 2015 Item 1. Report to Stockholders. Prospector Capital Appreciation Fund Prospector Opportunity Fund Semi-Annual Report www.prospectorfunds.com
